190

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:20-cv-01002-APM Document 45-1 Filed 05/05/20 Page 1 of 10

UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

CONFEDERATED TRIBES OF THE
CHEHALIS RESERVATION, et al.,
PLAINTIFFS,

Case No. 1:20-cv-1002 (APM)

‘. Consolidated

STEVEN MNUCHIN, SECRETARY, UNITED
STATES DEPARTMENT OF THE TREASURY,

DEFENDANT.

 

 

 

 

DECLARATION OF DOYON, LIMITED IN SUPPORT OF MOTION TO INTERVENE
I, Aaron M. Schutt, am over age 18, am of sound mind, and hereby declare the following

in support of the Motion to Intervene by Alaska Native Village Corporation Association and the

ANCSA Regional Association. Doyon, Limited is a member of ANCSA Regional Association.

1. Iam the President and Chief Executive Officer, and file on behalf of Doyon, Limited
(“Doyon’”).

2. Doyon’s mission is to continually enhance our position as a financially strong Native
corporation in order to promote the economic and social well-being of our shareholders and
future shareholders, to strengthen our Native way of life, and to protect and enhance our land
and resources.

3. Doyon, Limited, the regional Alaska Native corporation for Interior Alaska, is a for-profit
corporation that is headquartered in Fairbanks, Alaska. Doyon, Limited is one of the largest
private landowners in North America with 12.5 million acres of land located in Interior Alaska.
Included on these lands are over 34 Alaska Native communities in which most of the residents

are Doyon shareholders.

Declaration - |
Confederated Tribes, et al. v. Mnuchin, Secretary, U.S. Dept. of Treasury
Case No. 1:20-cv-1002 (APM) (Consolidated)

 
190

11

12

13

14

15

16

1?

18

19

20

41

22

23

24

25

26

27

28

 

 

Case 1:20-cv-01002-APM Document 45-1 Filed 05/05/20 Page 2 of 10

4. Doyon operates a diverse portfolio of companies throughout Alaska and the nation in the
areas of oil field services, utilities, construction, information technology, natural resource
development, tourism, real estate, and wireless telecommunications. As of September 1, 2019,
the Doyon Family of Companies employed 968 employees in 40 states, including in Alaska,
Maryland, Washington, Virginia, Texas, Ohio and Arizona. Of these, 316 were Doyon
shareholders and 21 were Alaska Natives who were not Doyon, Limited shareholders.

5. After Statehood, Alaska Natives saw deficiencies in the way American Indians were
treated by the federal government through the reservation, relocation, and termination policies,
and as a result, Alaska Natives chose a different path. Through the 1960s, Alaska Natives
negotiated a settlement with the federal government that culminated in the passage of Alaska
Native Claims Settlement Act (“ANCSA”) in 1971. This negotiated settlement is foundational
to the understanding of the complex relationship between Alaska Natives and the federal
government.

6. Through ANCSA, both regional and village corporations were created, each with
separate and specific responsibilities. This negotiated, structure was chosen by the Alaska
Native people to provide benefits for Alaska Native people through financial investment and
land management. While Alaska Native Corporations are chartered under State Law, they are
also governed with a deep responsibility toward our Alaska Native shareholders.

7. Alaska Native corporations are an integral part of a network of organizations serving
Alaska Native people. In addition to providing benefits to Alaska Native shareholders, our
corporation invests in and earns income to create wealth, to then in turn to distribute to
shareholders as cash distributions, employment, contributions, donations, trainings, and other
critical shareholder benefits. As participants in the statewide and national economy Doyon’s
diversified operations and investments are uniquely geared toward weathering the storms

Declaration - 2
Confederated Tribes, et al. v. Mnuchin, Secretary, U.S. Dept. of Treasury
Case No. 1:20-cv-1002 (APM) (Consolidated)

 
10

il

12

13

14

15

16

17

18

13

20

21

22

23

24

25

26

27

28

 

 

Case 1:20-cv-01002-APM Document 45-1 Filed 05/05/20 Page 3 of 10

created by this global pandemic. Doyon expects to work together with all Alaska Native
organizations to prevent, respond, and fight COVID-19, and repair our economies.

8. An abrupt change to forty years of accepted policy, which was set forth intentionally via
Congressional action, would harm Alaska Native people substantially. The potential change in
the interpretation of this action will upend the effective, if complex, structure that Alaska
Native institutions have developed to provide the multitude of needed services over the past 50
years.

9. As an example, through the definition of the Indian Self Determination Act, Doyon is a
tribe within the meaning of the Native American Housing Assistance and Self Determination
Act of 1996 (““NAHASDA”) Beginning in 1998, Doyon has annually designated the Interior
Regional Housing Authority (“IRHA”) as the Tribal Designated Housing Entity (“TDHE”) for
the Doyon region. IRHA is a non-profit organization with authority derived from both state and
federal law and was formed in 1974 along with thirteen other Alaskan housing authorities to
administer U.S. Department of Housing & Urban Development (HUD) programs throughout
the state. IRHA serves the tribes of the Doyon region, encompassing remote traditional villages|
as well as Alaska's second largest city, Fairbanks’,

10. This annual IRHA designation beginning in 1998 is only one example of the complex
structure Alaska Natives own and use to provide services. In 1982, a decade after ANCSA
passed and Doyon was established, Doyon, for example, found that it was in the best interest to
ensure the stability and continuity of Tanana Chiefs Conference, Inc. (“TCC”) and authorized
TCC to apply for and secure grants and contracts for Native Peoples of the Tanana Chiefs

Conference, Inc. Region, “not specifically designated, or recognized as a Tribal Group under

 

' Doyon Board Resolution 1998-25

Declaration - 3
Confederated Tribes, et al. v. Mnuchin, Secretary, U.S. Dept. of Treasury
Case No. 1:20-cv- 1002 (APM) (Consolidated)

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:20-cv-01002-APM Document 45-1 Filed 05/05/20 Page 4 of 10

ANCSA?.” Tanana Chiefs Conference, Inc. is a non-profit entity that is tasked with meeting
the health and social service needs of Tribal members and beneficiaries in interior Alaska.*
TCC is also governed by a board of directors appointed by Interior Alaska’s tribal
governments.

11. These tribal designations on behalf of Alaska Native people within the Doyon Region
began shortly after Doyon’s incorporation in 1972 and continue through present day. They
help our Alaska Native organizations serve our region, and ensure our people regularly benefit
from federal funds. Other important service providers that benefit from these designations
include: Denakkanaaga, Inc. and Fairbanks Native Association (“FNA”). Denakkanaaga, Inc.
is a 5SO1 (c) 3 non-profit organization that serves as the voice for Alaska Native Elders in
Interior Alaska. Denakkanaaga provides outreach, meals, information, referrals, and advocacy,
as well as serves as a voice for Alaska Native elders in the Interior*. Similarly, FNA, a Bureau
of Indian Affairs and Indian Health Service Provider, serves 10,000- 12,000 Alaska Native
people living in Fairbanks, Alaska, has used Doyon’s designation of tribal authority to serve
their clients and patients, some of whom are Doyon, Limited shareholders as well as
shareholders of other Alaska Native corporations.

11. These designations of tribal authority by Doyon have allowed participation by the people
of our region to benefit from federal policies including the Indian Child Welfare Act, the
Indian Child Welfare Contract, the Indian Self Determination Act, Indian Self Determination
Policy, federal block grants, and again, the Native American Housing Assistance and Self

Determination Act programs.

 

? Doyon Board Resolution 1982-49

3 https://Avww.tananachiets.org/about/who-we-are/

* htips//www.denakkanaaga.org/title-vi.html

Declaration - 4
Confederated Tribes, et al. v. Mnuchin, Secretary, U.S. Dept. of Treasury
Case No. 1:20-cv-1002 (APM) (Consolidated)

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:20-cv-01002-APM Document 45-1 Filed 05/05/20 Page 5 of 10

12, At the end of March 2020, Doyon had 20,235 shareholders enrolled to the corporation.
Almost 19% of the total number of shareholders live within villages located within the Doyon,
Region. In the heart of Alaska, is the urban hub community, Fairbanks. Fairbanks is Alaska’s
second largest city, and is the home of Doyon’s headquarters, and where 27% of Doyon’s
shareholders reside. Approximately 28% of Doyon shareholders live throughout the rest of
Alaska and 27% live outside of Alaska, across the United States and Canada. Over 3,000 of
Doyon’s shareholders are not shareholders of any village corporation. Shareholders who reside
outside of their enrolled village or who are not enrolled to a tribe will not receive any support
during the COVID-19 pandemic related to the $8 billion for tribes if Alaska Native
Corporations are excluded.

13. Though Alaska Native people self-determined a different path, one that integrated a
corporate structure into a traditional world view, this in no way lowers the responsibility to
Alaska Native people. Nor does the multi-bodied aspect of the structure require additional per
capita spending for Alaska Natives (“double/triple dipping’). It is critical to understand that
there exists the potential that support intended for all Alaska Native people in Interior Alaska
could be limited to the approximately 19% of such whom are both shareholders and tribal
members residing in one of the Doyon region villages. The potential benefits to the tribe and
tribal members do not necessarily reach all village corporation shareholders; and they certainly
do not reach all regional corporation shareholders. Doyon shareholders are not fully
represented by the tribes located within the Doyon region, as there are a number of Alaska
Native shareholders who are not members of any tribe. And while there is generally a high
correlation between tribal members and village corporation shareholders of the associated tribe

and the tribe’s descendants, no similar correlation exists at the regional level.

Declaration - 5
Confederated Tribes, et al. v. Mnuchin, Secretary, U.S. Dept. of Treasury
Case No. 1:20-cv-1002 (APM) (Consolidated)

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:20-cv-01002-APM Document 45-1 Filed 05/05/20 Page 6 of 10

14. Doyon has been impacted by the COVID-19 pandemic and has responded appropriately,
however much more needs to be done. Doyon’s Annual Meeting was long scheduled for
March 20, 2020 for the election of new board members. Total estimated attendance of the
Doyon Annual Mecting of Shareholders includes and expected attendance of 500-700 people
and an estimated cost of $500,000. These include efforts spent communicating directly with
shareholders including the development and delivery of the annual report and proxy materials.
This also includes efforts spent on communicating with shareholders through webcast,
interpreters and web applications at the annual meeting. On March 12, Doyon announced a
truncated agenda in response to the Covid-19 pandemic and on March 19, one day before the
meeting, Doyon announced the transition to a fully virtual meeting’. Despite the transition to a
virtual meeting, Doyon had over 560 unique logins during the meeting and 58.85% quorum®.

15. Beginning March 23, and directly in response to the COVID-19 outbreak, Doyon,
Limited implemented several health and safety precautions for the protection of our staff,
shareholders, and the general public. As part of the ongoing safety efforts, Doyon rolled out an
employee shift schedule to limit exposure to the virus. Employees have been assigned to two
staggered shifts that do not physically interact with each other, with a third, and the largest
group working from home. About a third of the employees working on a shift transitioned
from an 8-hour workday to a 6-hour workday schedule, and Doyon, Limited has been
augmenting their shortened income with up to two hours a day of administrative pay. In a two-

week pay period, Doyon expends approximately $16,000 in administrative expenses.

 

° https://www.doyon.com/doyon-announces-move-to-virtual-annual-meeting-to-limit-shareholder-

exposure-to-covid-19/
§ https://www.doyon.com/doyon-holds-first-ever-virtual-annual-meeting/
Declaration - 6

Confederated Tribes, et al. v. Mnuchin, Secretary, U.S. Dept. of Treasury
Case No. 1:20-cv-1002 (APM) (Consolidated)

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:20-cv-01002-APM Document 45-1 Filed 05/05/20 Page 7 of 10

16. Furthermore, at the subsidiary level, the true financial impacts to Doyon’s businesses,
specifically those in the oilfield and tourism sectors are yet to be determined. Doyon’s oil field
service companies provide arctic drilling, pipeline construction and operation, camps, and
engineering services, primarily to customers in Alaska’s oil and gas industry. The COVID-19
pandemic created overwhelming economic uncertainty on the North Slope. Excessive oil
production around the world combined with dwindling demand caused by of COVID-19
caused a crash in oil prices. The oil and gas operators on Alaska’s North Slope remain
concerned about the potential spread of COVID-19 among workers. Accordingly, the oil and
gas operators reduced activity, ceasing exploration work earlier than planned, and has caused a
revenue loss at these subsidiaries, including the laying off 361 out of 461 employees at Doyon
Drilling alone.

17. In the tourism sector, the impacts of Covid-19 remain to be measured. The operating
performance of Doyon’s tourism businesses are heavily dependent upon broad economic trends
that affect tourism, such as the overall health of the U.S. economy, the number of cruise ships
that visit Alaska, weather during the summer operating season, and our ability to compete. In
mid-April major cruise ship companies announced the cancellation of travel to Alaska for the
summer season.

18. Despite these impacts, Doyon is able to assist in COVID-19 response in creative ways.
For example, on March 18, 2020, Northstar Wireless, a subsidiary indirectly controlled by
Doyon, Limited, announced that it was making its entire portfolio of AWS-3 paired spectrum
licenses available to Verizon Wireless for a period of 60 days at no cost. These licenses are
used to provide cell phone and data service and cover 120 million people nationwide with 10
MHZ or more of spectrum. The spectrum significantly augmented Verizon’s network capacity
as it strives to Serve customers who are working from home, schooling at home, utilizing

Declaration - 7
Confederated Tribes, et al. v. Mnuchin, Secretary, U.S. Dept. of Treasury
Case No. 1:20-cv-1002 (APM) (Consolidated)

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:20-cv-01002-APM Document 45-1 Filed 05/05/20 Page 8 of 10

telemedicine, and are otherwise increasingly reliant upon high-speed broadband as they adjust
to the COVID-19 precautions.”

19. Doyon, Limited also provided a general fund contribution to rural schools, in the effort to
bring relief to rural schools affected by the coronavirus outbreak and provide school supplies to
students working from home; Doyon, Limited donated $500 to each rural community school
within the Doyon region. There is a total of 30 rural schools that received donations from
Doyon by the end of April 2020°.”

20. More importantly, in a special meeting on March 31, 2020, the board of trustees of the
Doyon Settlement Trust approved a $200,000 distribution from the Trust in the recognition of
the impact of COVID-19. The trustees recognized that the worldwide pandemic has created
extraordinary hardships for many beneficiaries of the Trust’. These contributions were
approved for public schools, villages, tribes, tribal consortium non-profit health clinics serving
Alaska Natives (Indian Health Service beneficiaries), and also supported urban non-profits like
the FNA, TCC, Denakkanaaga, Alaska Community Foundation, and non-profits far outside of
Alaska’s borders and included donations to Portland and Seattle.

21. These contributions to combat COVID-19 are well within the scope of services provided
by Doyon, Limited to its shareholders. In addition to operating for profit businesses, Doyon
also donates over $2 million per year to the Doyon Foundation for educational scholarships

and indigenous language revitalization.

 

 

 

7 huips://www.doyon.com/northstar-wireless-and-verizon-wireless-partner-to-address-pandemic/

§ hups://www.doyon.com/donations-to-rural-schools-within-doyon-region/

 

* hups://www.doyon.com/doyon-settlement-trust-board-approves-200000-contribution-to-covid-14-relief/

Declaration - 8
Confederated Tribes, et al. v. Mnuchin, Secretary, U.S. Dept. of Treasury
Case No. 1:20-cv-1002 (APM) (Consolidated)

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:20-cv-01002-APM Document 45-1 Filed 05/05/20 Page 9 of 10

22. Doyon also expends annually approximately $200,000 for Potlatch Fund contributions
for the families of deceased shareholders, donates approximately $500,000 a year to non-
profits and groups that promote healthier Alaska Native communities.

23. Doyon also has dedicated employees responsible for reaching out to our shareholders and
villages, providing information to them on job and training opportunities, lands issues, and
other shareholder benefits and issues. Such information is provided through newsletters,
emails, radio shows and social media posts. Staff is also responsible for reaching out to the
Alaska Native village leadership within the Doyon region.

24. Doyon spends over $200,000 annually on leadership and employment training programs,
where the primary recipients are Doyon shareholders. Doyon, and its subsidiaries, paid over
$33 million in shareholder wages in the last fiscal year and distributed over $13 million in cash
distributions to our shareholders through the Doyon Settlement Trust in 2019. Doyon has
declared a distribution of an additional $13 million in dividends to our 20,000 shareholders on
July 9, 2020.

25. Alaska Native Corporations are an integral part of a network of organizations serving
Alaska Native People. Alaska Native people rely on our regional corporations, regional
consortia, Alaska Native non-profit associations, our tribes and our village corporations to
meet Alaska Native health, education, economic, and advocacy needs.

26. Congress has used the ISDEA for over four decades to appropriately provide benefit to
Alaska Native people through Alaska tribes and Alaska corporations. The redefinition of tribe
to exclude Alaska Native corporations as it pertains to Alaska Native people undercuts the
intention of Congress and undermines our history.

27. Doyon has been hesitant to make plans to spend Federal CARES Act funds, pending
decision of the court to include Alaska Native corporations in the distribution of fund and the

Declaration - 9
Confederated Tribes, et al. v. Mnuchin, Secretary, U.S. Dept. of Treasury
Case No. 1:20-cv-1002 (APM) (Consolidated)

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:20-cv-01002-APM Document 45-1 Filed 05/05/20 Page 10 of 10

issuance of guidance for expenditures for the funds received. Doyon is confident that the US
Treasury can develop a formula for distribution of CARES Act funding that takes Alaska
Native tribal and corporate membership into consideration without harming Alaska Native and
American Indian tribes.

28. While Treasury is more than capable of determining the distribution to Alaska Native
people, while not harming Lower 48 Tribes — the redefinition of the ISDEA tribes to exclude
Alaska Native Corporations completely will have dire, long term and negative impacts on
Alaska Native people.

DECLARATION

I declare under penalty of perjury that the foregoing is true and correct.

Dated this Ist day of May, 2020 _ he —

Aaron Schutt

Declaration - 10
Confederated Tribes, et al. v. Mnuchin, Secretary, U.S. Dept. of Treasury
Case No. 1:20-cv-1002 (APM) (Consolidated)

 
